  Case 19-02176     Doc 44     Filed 04/28/21 Entered 04/28/21 15:58:15        Desc Main
                                Document     Page 1 of 10



                     UNITED STATES BANKRUPTCY COURT
                        NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION
In re                                  )
                                       ) Case No: 19-02176
Marilyn L. Gordon,                     ) Chapter: 13
aka Marilyn Gordon-McCalla,            )
                Debtor.                ) Judge: Hon. Deborah L. Thorne


                                  NOTICE OF MOTION
TO: See attached service list
        PLEASE TAKE NOTICE that on May 26, 2021 at 1:30 P.M. or soon thereafter as
I may be heard, I shall appear before the Honorable Deborah L. Thorne, or any judge
sitting in that judge's place, and present the motion of Nissan Motor Acceptance
Corporation ("Movant"), to Modify the Automatic Stay, a copy of which is attached.
      This motion will be presented and heard electronically using Zoom for
Government. No personal appearance in court is necessary or permitted. To appear
and be heard on the motion, you must do the following:
      To appear by video, use this link: https://www.zoomgov.com/. Then enter the
meeting ID and password.
      To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-
828-7666. Then enter the meeting ID and password.
      Meeting ID and password. The meeting ID for this hearing is 160 9362 1728 and
no password is required. The meeting ID and password can also be found on the judge's
page on the court's web site.

       If you object to this motion and want it called on the presentment date above,
you must file a Notice of Objection no later than two (2) business days before that date.
If a Notice of Objection is timely filed, the motion will be called on the presentment date.
If no Notice of Objection is timely filed, the court may grant the motion in advance
without a hearing.
                                              BONIAL & ASSOCIATES, P.C.
                                              /s/ Wesley T. Kozeny
                                              Wesley T. Kozeny / # 6199471
                                              12400 Olive Blvd, Suite 555
                                              St. Louis, Missouri 63141
                                              Phone: (314) 991-0255
                                              Fax: (314) 991-6755
                                              ILBK@BonialPC.com
                                              Attorney for Nissan Motor Acceptance
                                              Corporation

mwsNtcMfrILN00                                                                     5930-N-3726
 Case 19-02176      Doc 44      Filed 04/28/21 Entered 04/28/21 15:58:15     Desc Main
                                 Document     Page 2 of 10


                                 CERTIFICATE OF SERVICE

I hereby certify that a copy of this notice and the attached motion was served on each
entity shown on the attached list at the address shown and by the method indicated on
the list on April 28, 2021.


                                             Respectfully Submitted

                                             /s/ Wesley T. Kozeny
                                             Wesley T. Kozeny

                                       Service List:

Debtor's Attorney                         via Electronic Notice via CM/ECF
David M. Siegel
David M. Siegel & Associates
790 Chaddick Dr
Wheeling, IL 60090-6005


Chapter 13 Trustee                        via Electronic Notice via CM/ECF
Marilyn O. Marshall
224 South Michigan Ste 800
Chicago, Illinois 60604

US Trustee                                via Electronic Notice via CM/ECF
Office of the U.S.Trustee
219 S. Dearborn St., Room 873
Chicago, Illinois 60604


Debtor                                    via U.S. Mail
Marilyn L. Gordon
7341 S Albany Ave
Chicago, IL 60629-3038




mwsCOSNtcILN00                                                                 5930-N-3726
  Case 19-02176       Doc 44     Filed 04/28/21 Entered 04/28/21 15:58:15    Desc Main
                                  Document     Page 3 of 10



                         UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION
In re                                           )
                                                ) Case No: 19-02176
Marilyn L. Gordon,                              ) Chapter: 13
aka Marilyn Gordon-McCalla,                     )
                Debtor(s).                      ) Judge: Hon. Deborah L. Thorne
                                                )
                    MOTION FOR RELIEF FROM AUTOMATIC STAY


        COMES NOW Nissan Motor Acceptance Corporation, its subsidiaries, affiliates,

predecessors in interest, successors and/or assigns ("Movant"), through the undersigned

counsel, pursuant to Federal Rules of Bankruptcy Procedure 4001 and 9014, and states

as follows in support of its Motion herein:

        REQUIRED STATEMENT (Form G-4) IS ANNEXED HERETO AND FILED

        HEREWITH AS REQUIRED BY LOCAL RULE 4001-1

        1.     On January 25, 2019, the Debtor, above-named, filed a voluntary petition in

Bankruptcy under Title 11, Chapter 13, U.S.C., in the United States Bankruptcy Court, for

the Northern District of Illinois.

        2.     The Court has jurisdiction over this matter pursuant to 28 U.S.C. Sections

151, 157 and 1334 and applicable local rules. This is a core proceeding pursuant to 28

U.S.C. Section 157(b)(2). Venue is proper in this District under 28 U.S.C. Section 1409(a).

        3.     The Debtor, Marilyn L. Gordon, ("Obligor(s)") is indebted to Movant

pursuant to a Retail Installment Contract (the "Debt Obligation"). A copy of the Debt




mwsUnivMFR0000                                                                   5930-N-3726
 Case 19-02176      Doc 44     Filed 04/28/21 Entered 04/28/21 15:58:15       Desc Main
                                Document     Page 4 of 10



Obligation is attached hereto and incorporated herein as Exhibit A. Movant is entitled to

enforce the Debt Obligation.

       4.     As security for repayment of the Debt Obligation the Obligor(s) have

pledged certain collateral described as 2016 Nissan Altima, VIN: 1N4AL3AP4GC199691

("Collateral"). A copy of the proof of perfection of Movant's interest is in the Collateral

("Security Interest") is attached hereto and incorporated herein as Exhibit B.

       5.     All rights and remedies under the Debt Obligation and Security Interest have

been assigned to the Movant by the terms of the Debt Obligation itself.

       6.     As of April 25, 2021, the outstanding indebtedness owed to Movant less any

partial payments or suspense balance is $20,010.51.

       7.     As of April 25, 2021, the value of the Collateral is $13,475.00. The basis for

this value is NADA estimate of value. A copy of said valuation is attached hereto as Exhibit

C.

       8.     Movant’s Claim is paid through the Chapter 13 Trustee pursuant to the

terms of the confirmed Plan. Upon information and belief based upon NDC Data as of

4/22/2021, the Debtor is presently 3.98 payments behind in Plan payments which is

equivalent to $2,191.08. The absence of equity in the Collateral coupled with the Debtor’s

failure to pay per the confirmed Plan deprives Movant of adequate protection.


       9.     Cause exists for relief from the automatic stay under 11 U.S.C. §362(d) for

the following reasons:

              a.     11 U.S.C. §362(d)(1) - For cause in that payments required to be

                     made by Obligors to Movant are not being made as required by the

                     terms of the confirmed Plan.

              b.     11 U.S.C. §362(d)(2)(A) & (B) - Debtor enjoys no equity in the

mwsUnivMFR0000                                                                    5930-N-3726
 Case 19-02176    Doc 44     Filed 04/28/21 Entered 04/28/21 15:58:15     Desc Main
                              Document     Page 5 of 10



                   Collateral and the Collateral is not necessary for an effective

                   reorganization.

             WHEREFORE, Movant prays that this Court issue an Order:

             1.    Terminating or modifying the stay imposed by 11 U.S.C. 362(a)

                   allowing Movant (and any successors or assigns) to proceed under

                   applicable non-bankruptcy law to enforce its remedies in and to the

                   Collateral.

             2.    That the Order be binding and effective despite any conversion of

                   the bankruptcy case to a case under any other chapter of Title 11 of

                   the United States Code.

             3.    That the 14-day stay described by Bankruptcy Rule 4001(a)(3) be

                   waived.

             4.    For such other relief as the Court deems proper.


Dated: _April 28, 2021_________

                                          BONIAL & ASSOCIATES, P.C.

                                          /s/ Wesley T. Kozeny
                                          Wesley T. Kozeny / # 6199471
                                          12400 Olive Blvd, Suite 555
                                          St. Louis, Missouri 63141
                                          Phone: (314) 991-0255
                                          Fax: (314) 991-6755
                                          ILBK@BonialPC.com
                                          Attorney for Nissan Motor Acceptance
                                          Corporation




mwsUnivMFR0000                                                               5930-N-3726
  Case 19-02176              Doc 44         Filed 04/28/21 Entered 04/28/21 15:58:15                             Desc Main
                                             Document     Page 6 of 10
Form G-4

                                         REQUIRED STATEMENT
                               TO ACCOMPANY MOTIONS FOR RELIEF FROM STAY
   Debtor(s) Marilyn L. Gordon                                            Case No.           19-02176           Chapter 13

   Moving Creditor Nissan Motor Acceptance Corporation                                       Date Case Filed 01/25/2019

   Nature of Relief Sought         Lift Stay        Annual Stay           Other (describe)

   Date of Confirmation Hearing                               or    Date Plan Confirmed            04/24/2019

   1.       Collateral
            a.         Home
            b.         Car Year, Make Model                      2016 Nissan Altima, VIN: 1N4AL3AP4GC199691
            c.         Other (describe)

   2.       Balance Owed as of Petition Date          $26,239.16
            Total of all other Liens against Collateral

   3.       In chapter 13 cases, if a post-petition default is asserted in the motion, attach a payment history listing the
            amounts and dates of all payments received from the debtor(s) post-petition.
   4.       Estimated Value of Collateral (must be supplied in all cases)       $13,475.00

   5.       Default
            a.         Pre-Petition Default
                      Number of months                              Amount:

            b.         Post-Petition Default
                      Number of months                              Amount:

                      i.           On direct payments to the moving creditor
                                  Number of months                        Amount:

                      ii.          On payments to the Standing Chapter 13 Trustee
                                  Number of months       3.98             Amount: $2,191.08

   6.       Other Allegations
            a.        Lack of Adequate Protection § 362(d)(1)
                     i.        No insurance
                     ii.       Taxes unpaid                 Amount
                     iii.      Rapidly depreciating asset
                     iv.       Other (describe):

            b.         No Equity and not Necessary for an Effective Reorganization § 362(d)(2)

            c.         Other "Cause" § 362(d)(1)

                      i.           Bad Faith (describe)
                      ii.          Multiple Filings
                      iii.         Other (describe): Failure to pay per the confirmed Plan
            d.        Debtor's Statement of Intention regarding the Collateral
                      1. Reaffirm ii. Redeem iii.  Surrender                     iv. No Statement of Intention Filed


   Date:                   April 28, 2021                                                  /s/ Wesley T. Kozeny
                                                                                            Counsel for Movant




   mwsLFG4ILN0000                                                                                               5930-N-3726
Case 19-02176   Doc 44   Filed 04/28/21 Entered 04/28/21 15:58:15   Desc Main
                          Document     Page 7 of 10
                                                                      EXHIBIT A
Case 19-02176   Doc 44   Filed 04/28/21 Entered 04/28/21 15:58:15   Desc Main
                          Document     Page 8 of 10
Case 19-02176   Doc 44   Filed 04/28/21 Entered 04/28/21 15:58:15   Desc Main
                          Document     Page 9 of 10
                                                                      EXHIBIT B
                                                             EXHIBIT C
Case 19-02176   Doc 44   Filed 04/28/21 Entered 04/28/21 15:58:15 Desc Main
                         Document      Page 10 of 10
